Citation Nr: 0608532	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
mental disorder, to include schizophrenia and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left-sided facial 
scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO in pertinent part denied 
service connection for left-sided facial scars and PTSD.  

A July 2002 rating decision also denied service connection 
for arthritis of the right foot and an evaluation in excess 
of 10 percent disabling for two scars, residuals, lacerations 
to the face, right.  The issues were included in the July 
2003 statement of the case (SOC).  The Board notes the PTSD 
claim was recharacterized as service connection for a mental 
disorder, to include PTSD, schizophrenia, and schizoaffective 
disorder.  In the veteran's August 2003 substantive appeal, 
he indicated that he was only appealing the service 
connection claims for lacerations to the left side of his 
face, PTSD, and schizophrenia.  See VA Form 9 received in 
August 2003.  As such, the service connection claim for 
arthritis and an evaluation in excess of 10 percent for scars 
of the right side of the face are no longer in appellate 
status.

In February 2000, the RO affirmed a previous denial of 
service connection for a nervous condition.  The veteran did 
not appeal and the decision became final.  38 C.F.R. 
§ 20.302(b).  Therefore, the claim for a mental disorder has 
been recharacterized as it appears on the cover page of the 
instant decision.

In April 2004, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim.  The Board considers this 
statement as a request to reopen the claim for service 
connection for arthritis.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The claims for service connection for a mental disorder, to 
include schizophrenia and post-traumatic stress disorder 
(PTSD), and for left-sided facial scars is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Veteran's Benefits Administration, Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since a February 2000 rating decision 
which confirmed a previous denial of service connection for a 
nervous condition, was not previously submitted to agency 
decisionmakers, is neither cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a mental disorder.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  Evidence received since the final February 2000 rating 
determination wherein the RO reaffirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
a mental disorder is new and material, and the veteran's 
claim for that benefit is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 3.160, 
20.302, 20.1103 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it has a duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  In this case, the RO had a duty to notify the 
veteran what information or evidence was needed in order 
reopen a claim for service connection for a mental disorder.  
VCAA specifically provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for a mental disorder, and therefore, regardless 
of whether proper notice as to what sort of evidence was 
needed to reopen the claim was given, no harm or prejudice to 
the appellant has resulted.  Additional notice and assistance 
concerning the development of the claim has been ordered in 
the Remand section of this decision below.  Therefore, the 
Board concludes that current laws and regulations have been 
complied with, and a defect, if any, in providing notice to 
the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006); Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

I.  New And Material Evidence To Reopen The Claim For 
Service Connection For A Mental Disorder

The veteran seeks to reopen a claim for service connection 
for a mental disorder, to include PTSD and schizophrenia, 
last denied by the RO in February 2000.  Having carefully 
considered the evidence of record in light of the applicable 
law, the Board finds that the evidence is sufficient to 
reopen the claim.  
In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that in its February 2000 rating 
decision, the RO reaffirmed a previous denial for service 
connection for a nervous condition on the basis that a 
nervous condition was not incurred in or aggravated during 
service.  Of record at the time of the February 2000 rating 
decision were the veteran's service medical records which 
contain a Statement of Medical Examination and Duty Status 
dated in November 1984.  The statement revealed the veteran 
was at a club visiting friends in October 1984 when he was 
struck in the face with a glass by an unknown assailant.  
Service connection for two facial scars of the right side of 
the veteran's face was awarded in a February 1993 rating 
decision.

In November 1991, the veteran was hospitalized by VA for 
Adjustment Disorder, not otherwise specified.  A January 1992 
VA examination diagnosed the veteran with major depression 
with psychotic features.  In September 1997, the veteran was 
hospitalized by VA for substance induced psychiatric disorder 
and a personality disorder.

Unsigned, typewritten lay statements from the veteran's 
father, stepfather, uncle, sister, grandmother, and godparent 
dated in January 2000 reflect that the veteran became ill in 
1989.  They indicate that shortly after service the veteran 
began hearing voices and talking to himself.  They also 
stated the veteran suffered from mood swings and became 
withdrawn.

Evidence submitted subsequent to the February 2000 rating 
decision includes an August 2002 VA examination that 
diagnosed the veteran with paranoid schizophrenia and found 
the veteran did not meet the criteria for PTSD.  A May 2002 
VA medical opinion reported the in-service laceration to the 
veteran's face.  The physician indicated that although he had 
not seen medical records prior to 1991, it seemed reasonable 
to postulate that the trauma of the injury had a substantial 
effect on the veteran's quality of life thereafter and 
predisposed him to schizophrenia. 

VA outpatient treatment records dated between 1998 and 2001 
contained diagnoses of paranoid schizophrenia, 
schizoaffective disorder, and adjustment disorder.  The 
veteran was hospitalized in September 2001 and April 2002 for 
schizoaffective disorder.  

A December 2002 statement indicated the veteran complained of 
PTSD symptoms secondary to the in-service assault.  The staff 
psychiatrist opined it was probable the veteran had sustained 
PTSD.  A May 2003 addendum opinion by the same psychiatrist 
indicated that schizophrenia most likely started in the 
service.  Finally, a June 2004 VA medical opinion noted the 
in-service assault and post-service psychological problems.  
The physician opined the veteran's current schizophrenia had 
its origins in the veteran's military experiences.

As noted previously, the February 2000 rating decision 
affirmed a previous denial of service connection on the basis 
that a nervous condition was not incurred in or aggravated 
during service.  The "new" evidence received since then 
contains various opinions that the veteran's schizophrenia 
was related to the in-service assault.  Thus, it relates to 
an unestablished fact necessary to substantiate the veteran's 
claim, i.e. medical nexus opinions.  Therefore, this evidence 
is new and material evidence, and the veteran's claim of 
entitlement to service connection for a mental disorder, to 
include PTSD and schizophrenia is reopened.  See 38 C.F.R. 
§ 3.156(a).  

The Board concludes that, given the conflicting evidence in 
this case about the diagnosis, time of onset, and etiology of 
the veteran's current mental disorder, the claim for service 
connection for a mental disorder requires further development 
of the evidence including a medical opinion by a psychiatrist 
who has reviewed all of all the relevant evidence of record 
including the service medical records and post-service 
medical reports including the opinions of the doctors noted 
above who had not reviewed all the evidence of record in 
rendering their opinions.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a mental disorder, to 
include PTSD and schizophrenia, is reopened, and the appeal 
is granted to this extent only.


REMAND

Service Connection For A Mental Disorder

Reason for remand:  Attempt to obtain additional relevant 
records and obtain an additional medical opinion.  The 
veteran contends that he is entitled to service connection 
for a mental disorder, to include PTSD and schizophrenia.  
Specifically, he asserts that his current mental health 
problems originated during service in October 1984 when he 
was struck in the face with a glass by an unknown assailant.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
further development of the evidence is needed to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4).

In this case, a DA Form 2173, Statement of Medical 
Examination and Duty Status, confirms that in October 1984, 
the veteran was at a club visiting friends when he was struck 
in the face with a glass by an unknown assailant.  The RO 
acknowledged the incident and awarded service connection for 
two facial scars of the right side of the veteran's face in a 
February 1993 rating decision.

Although the veteran has contended that he was treated for 
the injury at a civilian hospital in Germany, the DA Form 
2173 shows that he was admitted to a United States Army 
Hospital (USAH) in Augsburg, Germany.  However, the service 
medical records do not include any medical records pertaining 
to the facial lacerations.  On remand, attempts must be made 
to secure these records.  In addition, the DA Form 2173 
reflects that the incident was under investigation by the 
military and local authorities.  Therefore, attempts must be 
made on remand to secure the records of the military 
investigation. 

Post-service, beginning in November 1991, the veteran has 
been hospitalized and treated for major depression with 
psychotic features, a substance induced psychiatric disorder, 
paranoid schizophrenia, schizoaffective disorder, adjustment 
disorder, and a personality disorder.  The first 
hospitalization for adjustment disorder and alcohol 
dependence was in November 1991, nearly three years after 
discharge from service.  At that time, the veteran was 
brought to the emergency room by his parents.  A history was 
reported of his having begun to hear voices about a year 
earlier.  On admission, the diagnosis was acute psychosis.  
On VA examination in January 1992, the diagnosis was major 
depression with psychotic features and alcohol abuse.

Service-connected Admission Reports show that the veteran was 
admitted to a VAMC in West Side on August 8, 1993, with an 
admitting diagnoses of organic mood syndrome.  He was 
discharged that same day, and apparently transferred to 
another VA facility in North Chicago where he was admitted 
with a diagnosis of rule out major depression.  However, 
medical records from this period of hospitalization is not in 
the file.  Another Service-connected Admission Report from 
West Side VAMC dated in April 1995 shows an admitting 
diagnosis of substance abuse, but medical records from this 
hospitalization is not in the file.  Two more 
Service-connected Admission Reports, dated in August 1996 and 
July 1997 show diagnoses of paranoid schizophrenia and 
schizoaffective disorder, respectively, but medical records 
from these periods of hospitalization are not in the file.

A progress note, dated in September 1997, from a VA clinical 
psychologist reflected that the veteran had a severe and 
chronic cocaine dependence problem.  A VAMC Discharge Summary 
for a period of hospitalization in September 1997 shows 
diagnoses of substance-induced psychotic disorder with 
auditory hallucinations, alcohol dependence and cocaine 
dependence and of a personality disorder, not otherwise 
specified, with anti social traits.  In this report, it was 
noted, "Per the old records, the patient has a history of 
likely malingering . . . ."  It was also noted, "The 
patient's illness began in 1991 at which time he was admitted 
to Westside VA with auditory hallucinations and diagnosed 
with paranoid schizophrenia.  This diagnosis is somewhat 
suspect as the patient was using alcohol and cocaine heavily 
at the time. . . ."  It was further noted, "It was clear 
that the patient was very goal directed and organized in his 
thinking and likely concerned about maintaining the diagnosis 
of paranoid schizophrenia in order to continue receiving his 
Social Security disability income."

An April-May VAMC Discharge Summary shows admitting diagnoses 
of schizoaffective disorder, bipolar type, and cannabis 
dependence, and discharge diagnoses of schizophrenia, 
paranoid type, chronic (rule out schizoaffective disorder, 
bipolar type) and cannabis dependence, in early remission.

In a May 2002 letter from VA physician F. J. D., M.D., Dr. D 
noted the in-service laceration to the veteran's face.  The 
physician indicated that, although he had not seen medical 
records prior to 1991, it seemed reasonable to postulate that 
the trauma of the injury had a substantial effect on the 
veteran's quality of life thereafter and predisposed him to 
schizophrenia.  

On an August 2002 VA examination report, the examiner 
diagnosed the veteran with paranoid schizophrenia and 
marijuana abuse and found the veteran did not meet the 
criteria for PTSD.  A December 2002 statement indicated the 
veteran complained of PTSD symptoms secondary to the in-
service assault.  S.C., M.D., a VA staff psychiatrist, opined 
it was probable the veteran had sustained PTSD.  No confirmed 
diagnoses of PTSD are of record.

However, a May 2003 addendum opinion by the same psychiatrist 
indicated that schizophrenia most likely started in the 
service.  Finally, in a June 2004 letter, Dr. D. noted the 
in-service assault and post-service psychological problems.  
He rendered the opinion that the veteran's current 
schizophrenia had its origins in the veteran's military 
experiences.

In light of relevant records which are not in the claims file 
and the various diagnoses over the years, as noted above, 
regarding the veteran's mental disorder and its time of onset 
and etiology, the Board believes that remand is required to 
attempt to obtain additional records and to obtain a medical 
opinion by a psychiatrist who has reviewed all the evidence 
in the case.

Service Connection For Left-Sided Facial Scars

Reason for Remand:  Outstanding Service Medical Records and 
Obtain Medical Examination with Opinion.  The veteran has 
also filed a claim for service connection for left-sided 
facial scars.  Specifically, he contends the scars were 
incurred in October 1984 when he was struck in the face with 
a glass by an unknown assailant.

The Statement of Medical Examination and Duty Status confirms 
that in October 1984, the veteran was at a club visiting 
friends when he was struck in the face with a glass by an 
unknown individual.  Service connection is currently in 
effect for two scars of the right side of the veteran's face.

A January 1992 VA examination does not contain any evidence 
of left-sided facial scars.  However, in January 1993, VA 
examiners diagnosed bilateral facial scars, moderately to 
severely disfiguring.   A July 1999 VA scars examination 
noted a 3 centimeter scar on the left upper lip, which the 
veteran indicated occurred in childhood.  VA outpatient 
treatment records dated in April 2000 note icepick scarring 
bilaterally, likely from acne.  (Service medical records show 
that the veteran was treated in service for acne vulgaris in 
December 1985 and December 1986.)  There was also a scar on 
the left side of the veteran's face described as a 3 
millimeter flesh colored nodule. 

Upon VA examination in August 2002, a V-shaped scar below the 
left cheekbone was described in detail.  An April 2003 
dermatology note showed a 2 centimeter faint linear scar of 
the left cheek.  

The veteran contends that he was treated for injuries to the 
left side of his face at a German civilian hospital, although 
the DA Form 2173 indicates treatment in a USAH in Augsburg, 
Germany.  In a January 2004 letter, the RO acknowledged the 
veteran's contention that he was treated in service for 
lacerations at two civilian hospitals while stationed in 
Germany.  They requested that the veteran complete VA Form 
21-4142, Authorization and Consent to Release Information, so 
they may attempt to obtain the identified records. 

The veteran submitted the signed VA Form 21-4142 in April 
2004.  In December 2002, the veteran previously submitted the 
address for the hospital and indicated that he had attempted 
to obtain the records from Kreiskrankenhaus Donauklinik, 
89231 Neu-Ulm, Krankenhausstr, 11.  However, no attempts were 
made to obtain the identified treatment records.  Therefore, 
on remand, VA must make reasonable efforts to obtain these 
records.  38 C.F.R. § 3.159(c)(1).  In addition, efforts 
should be made to obtain additional service medical records, 
including treatment at a USAH in Augsburg, Germany, as noted 
above with regard to the claim for service connection for a 
mental disorder.  38 C.F.R. § 3.159(c)(2).  All efforts to 
obtain these records should be clearly documented in the 
claims folder.   

Reason for Remand:  Outstanding Social Security Disability 
Records.   A review of the claims folder reveals the veteran 
is a recipient of Social Security Disability benefits.  
However, the administrative decision awarding benefits and 
the underlying treatment records utilized in reached said 
determination have not been associated with the claims 
folder.  

As noted above, VA will make as many requests as necessary to 
obtain relevant records from a Federal Department or agency.  
These records include, but are not limited to military 
records, including records from the Social Security 
Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Therefore, 
upon remand attempts should be made to obtain records of the 
veteran from the SSA.  All efforts to obtain these records 
should be clearly documented in the claims folder.   

Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, VBA AMC should 
review the information and the evidence 
presented with the claim and to provide 
the claimant with notice of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim as 
reasonably contemplated by the 
application.  This includes notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (March 3, 2006).

2.  VBA AMC should contact the German 
civilian hospital, Kreiskrankenhaus 
Donauklinik, 89231 Neu-Ulm, 
Krankenhausstr, 11, and attempt to obtain 
records from the October 19, 1984, 
incident whereby the veteran was struck 
in the face with a glass.  All inquiries 
must be clearly documented in the 
veteran's claims folder.  In addition, 
all responses thereto must be associated 
with the veteran's claims folder, to 
include any negative responses.

3.  VBA AMC should attempt to obtain 
records of treatment for facial 
lacerations at the USAH in Augsburg, 
Germany, as shown on DA Form 2173, dated 
in November 1984.  Since it is not clear 
whether this was inpatient treatment or 
outpatient treatment, the VBA AMC should 
request "clinical" records for this 
period, assuming that it was a period of 
inpatient treatment in October 1984.  In 
addition, the DA Form 2173 notes that a 
military investigation of the incident 
was being conducted.  VBA AMC should 
attempt to obtain the records of this 
investigation.

4.  VBA AMC should obtain discharge 
summaries or, if not available, other 
medical reports pertaining to periods of 
hospitalization or treatment for organic 
mood syndrome or rule out major 
depression at the West VAMC and another 
VA facility in North Chicago beginning on 
August 8, 1993; at West Side VAMC for 
substance abuse in April 1995; and at 
West Side VAMC and a facility in the "VA 
Chicago Health Care System" in August 
1996 and July 1997 for paranoid 
schizophrenia and schizoaffective 
disorder, respectively.

5.  VBA AMC should obtain a copy of the 
administration decision of the SSA, which 
awarded disability benefits.  Such 
request should include a request for the 
underlying medical records utilized in 
reaching said determination.  All 
inquiries must be clearly documented in 
the veteran's claims folder.  

6.  VBA AMC should arrange for the 
veteran to undergo a Mental Disorders 
examination by a VA psychiatrist who will 
review all the relevant records 
pertaining to a mental disorder in this 
case, including the service medical 
records, post-service medical reports, 
and the opinions rendered by F. J. D., 
M.D., Medical Director, PRRTP, Jesse 
Brown, VAMC, and by S. C., M.D., Staff 
Psychiatrist, West Side VAMC.  The 
psychiatrist should render an opinion as 
to the likelihood (likely, unlikely, at 
least as likely as not) that a current 
mental disorder, to include schizophrenia 
or PTSD, had its onset in service or is 
the result of the veteran having been hit 
in the face with a glass in service in 
1984 as opposed to its having had its 
onset at a later date or its being the 
result of some other cause or factor.  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.).  
The psychiatrist should provide a 
rationale for his opinion based on the 
medical history in this case and/or on 
what is known about the likely causes of 
the currently diagnosed mental disorder 
or disorders.  

7.  VBA AMC should arrange for the 
veteran to undergo a VA Skin examination 
by an examiner who will describe the 
scars, if any, on the left side of the 
veterans face and review the service 
medical records and render an opinion as 
to whether scarring on the left side of 
the veteran's face, if any, is the result 
of being hit with a glass in service in 
October 1984 or of acne vulgaris, treated 
in service in December 1985 and December 
1986, or of both or of neither.  If this 
opinion cannot be stated with certainty 
it should be stated in terms of a range 
of probability (likely, not likely, at 
least as likely as not).  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

8.  Thereafter, the veteran's claim for 
service connection for a mental disorder 
and for left-sided facial scars should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


